LIMITED GUARANTEE

This LIMITED GUARANTEE is dated as of the 8th day of April, 2009 (this
“Guarantee”) by SCM Microsystems, Inc., a Delaware corporation (“Guarantor”), in
favor of Secure Keyboards, Ltd., a California limited partnership (“Keyboards”),
and Secure Networks, Ltd., a California limited partnership (“Networks” and,
together with Keyboards, the “Guaranteed Parties” and, each of them, a
“Guaranteed Party”).

1. Guarantee. In connection with the entry into (a) that certain Settlement
Agreement dated as of the date hereof, a copy of which is attached hereto as
Exhibit A (the “2009 Settlement Agreement”), by and among Keyboards, Networks,
Luis Villalobos, an individual, Howard B. Miller, an individual, Lawrence W.
Midland, an individual, Robert J. Parsons, an individual, Hirsch Electronics
Corporation, a California corporation (“Hirsch”), Felix Marx, an individual, and
Guarantor, and (b) that certain Amended and Restated Settlement Agreement dated
as of the date hereof, a copy of which is attached hereto as Exhibit B (the
“Amendment and Restatement”), by and among Keyboards, Networks and Hirsch,
Guarantor hereby unconditionally guarantees to each of Keyboards and Networks,
on the terms and conditions set forth herein, the payment when due by Hirsch of
the Periodic Payments (as such term is defined in the Amendment and Restatement)
under and in accordance with the terms and conditions of the Amendment and
Restatement (the “Obligation”). Prior to taking any action to enforce this
Guarantee against Guarantor, a Guaranteed Party shall first deliver a written
notice to Hirsch at the address set forth in Section 6(a) of the Amendment and
Restatement, with a copy to Guarantor, with such written notice setting forth
(i) the alleged event of default of the Obligation by Hirsch, and (ii) the
amount, if any, being demanded. A Guaranteed Party shall allow Hirsch at least
ten (10) Business Days from delivery of the written notice to cure any such
default (such period, the “Notice Period”). If Hirsch fails to cure such default
within the Notice Period, a Guaranteed Party shall provide at least five
(5) Business Days written notice to Guarantor of the intent of the Guaranteed
Party to take any such action to enforce its rights under this Guarantee (such
period, the “Additional Notice Period”) and, if the Guarantor fails to cure such
default within the Additional Notice Period, the Guaranteed Party may thereafter
take any action to which it is entitled to enforce its rights under this
Guarantee. The obligations of Guarantor under this Guarantee at any time may be
satisfied by either the direct payment of the amount then due by Guarantor to
Keyboards and Networks, as the case may be, pursuant to the terms of the
Amendment and Restatement, or by causing Hirsch to make such payments. In no
event shall this Guarantee be construed to impose upon Guarantor any obligations
greater than, in addition to, or other than, the obligations expressly assumed
by Guarantor hereunder. In addition, nothing herein shall limit the ability of
Guarantor to assert any defense or right of set-off, deduction or counterclaim
that Hirsch is entitled to assert in connection with the Obligation. This
Guarantee is subject to the continued effectiveness and performance by Keyboards
and Networks and each of their respective general partners of the 2009
Settlement Agreement and Amendment and Restatement, and shall not be effective,
and this Guarantee may not be enforced against Guarantor, until, and not before,
the later of (i) the Effective Time (as such term is defined in the Agreement
and Plan of Merger, dated December 10, 2008, by and among Guarantor, Hirsch, and
two wholly-owned subsidiaries of Guarantor (the “Merger Agreement”)) and
(ii) the effectiveness of the Obligations of Hirsch under the Amendment and
Restatement.

2. No Assignment. Neither Guarantor, nor the Guaranteed Parties, may assign any
of their respective rights, interests or obligations hereunder to any other
person (except by operation of law) without the prior written consent of the
Guaranteed Parties (in the case of an assignment by Guarantor) or Guarantor (in
the case of an assignment by the Guaranteed Parties); provided, however, that
Guarantor may assign all or a portion of its obligations hereunder to an
affiliate of Guarantor, provided, that no such transfer shall relieve Guarantor
of any liability or obligation hereunder except to the extent actually performed
or satisfied by the assignee.

3. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if delivered by facsimile, upon written confirmation of receipt
by facsimile; (b) on the first (1st) Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier under
circumstances in which such courier guarantees next-day delivery (except in the
case of overseas delivery, in which case notice shall be deemed duly given on
the fourth (4th) Business Day following the date of dispatch if delivered
utilizing an expedited service by a recognized international courier under
circumstances in which such courier guarantees such delivery); or (c) on the
earlier of confirmed receipt or the fifth (5th) Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid (except in the case of overseas delivery, in which
case notice shall be deemed duly given on confirmed receipt if delivered by
registered or certified mail, return receipt requested, postage prepaid). As
used herein, “Business Day” means any day that is not a Saturday, Sunday, or
other day on which national banks or banks in Santa Ana, California or Germany
are authorized or required to close. All notices hereunder shall be delivered to
the addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice. In addition, when
giving any notice hereunder, a party shall also send a courtesy copy of such
notice via e-mail to the party(ies) to receive such notice at the e-mail
addresses set forth below; provided, however, that the failure to send, or the
recipient’s failure to receive, such courtesy copy via e-mail shall not
invalidate or otherwise adversely effect in any way the validity of such notice
hereunder:

if to Guarantor, to it at:

SCM Microsystems, Inc.

Oskar-Messter-Straße 13,

85737, Ismaning Germany

Attention: Felix Marx

Fax: +49.89.9595.5170

E-mail: FMarx@scmmicro.de

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

555 Mission Street, Suite 3000

San Francisco, California 94105

Attention: Michael L. Reed

Fax: 415.374.8459

E-mail: MReed@gibsondunn.com

if to Keyboards, to it at:

Secure Keyboards, Ltd.

c/o Robert J. Parsons

110 Newport Center Drive

Suite 200

Newport Beach, CA 92660

Fax: 949.729.3196

E-mail: parsons600@aol.com

with copies (which shall not constitute notice) to:

Lawrence W. Midland

1805 Jamaica Road

Costa Mesa, CA 92626

Fax: 949.250.7372

E-mail: lmidland@hirschelectronics.com

Howard Miller

13555 Bayliss Road

Los Angeles, CA 90049

Fax: 213.481.1554

E-mail: hmiller@girardikeese.com

Luis Villalobos

4220 Park Newport, #410

Newport Beach, CA 92660

Fax: N/A

E-mail: luvil@roadrunner.com

if to Networks, to it at:

Secure Networks, Ltd.

c/o Robert J. Parsons

110 Newport Center Drive

Suite 200

Newport Beach, CA 92660

Fax: 949.729.3196

E-mail: parsons600@aol.com

with a copy (which shall not constitute notice) to:

Lawrence W. Midland

1805 Jamaica Road

Costa Mesa, CA 92626

Fax: 949.250.7372

E-mail: lmidland@hirschelectronics.com

4. Survival of Guarantee. This Guarantee shall survive and remain in full force
and effect and be binding on Guarantor only for the period of Hirsch’s
obligations set forth in Section 2 of the Amendment and Restatement or until the
Obligation is paid or satisfied in full, at which time this Guarantee shall
terminate and Guarantor shall have no further obligation to Keyboards or
Networks or any other person under this Guarantee.

5. Governing Law. This Guarantee and all disputes or controversies arising out
of or relating to this Guarantee or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of California, without regard to the laws of any other jurisdiction that might
be applied because of the conflicts of laws principles of the State of
California.

6. Entire Agreement. This Guarantee constitutes the entire agreement between the
parties to this agreement with respect to the subject matter hereof and
supersedes all prior agreements, whether written or oral, with respect to the
subject matter contained in this Guarantee. This Guarantee and any provision
hereof may only be amended by an instrument in writing signed by Guarantor,
Keyboards and Networks.

7. Counterparts. This Guarantee may be executed in two or more counterparts, all
of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile and .pdf copies of this Guarantee
shall have the same force and effect as an original.

8. No Presumption Against Drafting Party. Each of the parties hereto
acknowledges that it has been represented by counsel in connection with this
Guarantee and the transactions contemplated by this Guarantee. Accordingly, any
rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Guarantee against the drafting party has no
application and is expressly waived.

[The remainder of this page is intentionally left blank.]

IN WITNESS WHEREOF, each of Guarantor, Keyboards and Networks have caused this
Limited Guarantee to be executed as of the date first written above by its
officer thereunto duly authorized.

SCM MICROSYSTEMS, INC.

By: /s/ Dr. Manfred Mueller
Dr. Manfred Mueller
Executive Vice President Strategic Sales &
Business Development

Accepted and Agreed to:

 
SECURE NETWORKS, LTD.
A California limited partnership
By: /s/ Robert J. Parsons
 
Robert J. Parsons,
Managing and General Partner
By: /s/ Lawrence W. Midland
 
Lawrence W. Midland,
General Partner
SECURE KEYBOARDS, LTD.
A California limited partnership
By: /s/ Robert J. Parsons
 
Robert J. Parsons,
Managing and General Partner
By: /s/ Lawrence W. Midland
 
Lawrence W. Midland,
General Partner
By: /s/ Howard Miller
 
Howard Miller,
General Partner
By: /s/ Luis Villalobos
 
Luis Villalobos,
General Partner

Exhibit A
2009 Settlement Agreement

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Settlement Agreement”) is hereby entered into
this 8th day of April, 2009 (the “Effective Date”) between and among Secure
Keyboards, Ltd., a California Limited Partnership (“Secure Keyboards”); Secure
Networks, Ltd., a California Limited Partnership (“Secure Networks”); Luis
Villalobos, an individual (“Villalobos”); Howard B. Miller, an individual
(“Miller”); Lawrence W. Midland, an individual (“Midland”); Robert J. Parsons,
an individual (“Parsons”); Hirsch Electronics Corporation, a California
corporation (“Hirsch”); SCM Microsystems, Inc., a Delaware corporation (“SCM”);
and Felix Marx, an individual (“Marx”) (each a “Party” and collectively the
“Parties”). Secure Keyboards, Villalobos and Miller are also sometimes
collectively referred to herein as “Plaintiffs,” and each as a “Plaintiff.” SCM,
Hirsch and Marx are also sometimes collectively referred to herein as
“Defendants,” and each as a “Defendant.”

RECITALS

WHEREAS, on November 14, 1994, Hirsch, Secure Keyboards and Secure Networks
entered into a settlement agreement (the “1994 Settlement Agreement”), whereby
Hirsch agreed to make certain payments to Secure Keyboards and Secure Networks,
as set forth in the 1994 Settlement Agreement; and

WHEREAS, on December 10, 2008, SCM, Hirsch and two-wholly-owned subsidiaries of
SCM entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which Hirsch will become a new Delaware limited liability company
and a wholly-owned subsidiary of SCM through a two-step merger (the “Merger”);
and

WHEREAS, in connection with or as a result of the Merger and the other
transactions contemplated by the Merger Agreement, SCM, Hirsch, certain
subsidiaries of Hirsch and/or certain officers, directors and shareholders of
Hirsch and/or its subsidiaries entered into or will enter into Ancillary
Agreements (as defined in the Merger Agreement) and certain other agreements and
understandings and deliver or will deliver certain certificates, documents or
other instruments (any and all such Ancillary Agreements, agreements,
certificates, documents or other instruments together, the “Merger Documents”);
and

WHEREAS, on December 10, 2008, Parsons and Midland, as two of the four general
partners of Secure Keyboards, delivered a letter of understanding to SCM, as
such letter was amended and restated on January 30, 2009 (the “Keyboards Letter
of Understanding”), which letter was intended to clarify the interpretation of
the 1994 Settlement Agreement following the Merger; and

WHEREAS, the obligation of SCM to complete the Merger is subject to Miller’s and
Villalobos’s agreement to become parties to and be bound by the Keyboards Letter
of Understanding and to consent to the Merger; and

WHEREAS, Miller and Villalobos objected to, and indicated that they will not
become parties to and be bound by, the Keyboards Letter of Understanding; and

WHEREAS, a dispute has arisen among the Parties regarding what the revenue base
subject to the royalty arrangement under the 1994 Settlement Agreement would be
following the Merger; and

WHEREAS, on March 18, 2009, Plaintiffs commenced an action against Defendants in
the Superior Court of the State of California in and for the County of Los
Angeles entitled Secure Keyboards, Ltd., Luis Villalobos, and Howard B. Miller
v. SCM Microsystems, Inc., Felix Marx, and Hirsch Electronics, Corporation, et
al., Case No. SC102226 (the “Action”); and

WHEREAS, the Complaint filed in the Action (the “Complaint”) asserts a cause of
action against Hirsch for alleged breach of the 1994 Settlement Agreement, and
causes of action against SCM and Marx for alleged interference with the 1994
Settlement Agreement and the relationship between Hirsch and Secure Keyboards;
and

WHEREAS the summons and Complaint in the Action have not been served on any
Defendant, but Defendants nonetheless dispute all of the allegations set forth
in the Complaint; and

WHEREAS, the Parties have independently concluded, with the benefit of advice of
counsel, that their respective self-interests would be best served by
compromising, settling, and concluding all disputes currently or potentially
existing between them, including but not limited to all disputes alleged or
referred to in the Action, by entering into this Settlement Agreement and the
releases contained herein, and by ultimately dismissing the Action with
prejudice, all on the terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, the undersigned Parties to this Settlement Agreement hereby
agree, for good and valuable consideration, receipt of which is hereby
acknowledged, as follows:

1. Incorporation of Recitals. The above Recitals are incorporated herein by
reference.

2. Settlement Terms.

(a) Dismissal of the Action without Prejudice. Within five (5) calendar days
after the Effective Date, Plaintiffs shall cause the Action to be dismissed
without prejudice in its entirety, and in no event shall Plaintiffs cause the
Complaint to be served on any Defendant.

(b) Dismissal of the Action with Prejudice. Within five (5) calendar days after
the “Effective Time,” as such term is defined in the Merger Agreement,
Plaintiffs shall cause the Action to be dismissed with prejudice in its
entirety, and in no event shall Plaintiffs cause the Complaint to be served on
any Defendant.

(c) Amendment and Restatement of the 1994 Settlement Agreement. Upon entry into
this Settlement Agreement, Secure Keyboards, Secure Networks, Villalobos,
Miller, Midland, Parsons and Hirsch shall execute an Amended and Restated 1994
Settlement Agreement (the “Amendment and Restatement”), in substantially the
form attached hereto as Exhibit A. The Amendment and Restatement shall become
effective and binding on the Effective Date hereof, provided that sections 2 and
3 thereof shall not become effective until the Effective Time; provided,
further, that in the event of the termination of the Merger Agreement prior to
the Effective Time, the Amendment and Restatement shall be null and void.

(d) Presence in California Insufficient to Create Personal Jurisdiction. No
Party shall at any time attempt to construe, offer or use the presence in the
State of California, at any time and for any purpose whatsoever, of SCM or Marx
or any of their respective Associates (as defined below), as a basis for
asserting that any federal, state or local court within the State of California
has or may exercise personal jurisdiction over Marx or any of his Associates.

(e) Guaranty of Periodic Payments Under Amendment and Restatement. Upon entry
into this Settlement Agreement and the execution of the Amendment and
Restatement, SCM shall enter into a Limited Guarantee of the payment obligations
of Hirsch under the Amendment and Restatement in substantially the form attached
hereto as Exhibit B. The Limited Guarantee shall not become effective until the
Effective Time.

(f) Waiver of Closing Condition. Upon the entry into this Settlement Agreement
and the execution of the Amendment and Restatement, SCM shall execute and
deliver to Hirsch a written waiver to the closing conditions to the Merger set
forth on Schedule 7.3(c) of the Merger Agreement (other than the consent of the
landlord), subject to the continued effectiveness and performance by Keyboards
and Networks and each of their respective general partners and Hirsch of this
Settlement Agreement and the Amendment and Restatement, with such waiver to
become effective immediately prior to the Effective Time of the Merger.

(g) Tolling of Statute of Limitations. In the event this Settlement Agreement is
terminated prior to the Effective Time and the releases in Section 8 do not
become effective, and only in that event, the Parties agree that the statute of
limitations for any claims previously alleged in the Action is tolled for the
period between the original filing date of the Action and the date of any
termination of this Settlement Agreement.

3. No Admission of Fault or Liability. This Settlement Agreement is a compromise
of disputed claims, and nothing contained in this Settlement Agreement shall be
construed to be an admission of fault or liability on the part of any Party
hereto, all such fault or liability being expressly denied by each and every
Party hereto.

4. No Assignment of Claims. Each Party represents and warrants to the other
Parties that it has not hypothecated or otherwise encumbered or assigned any
claim or cause of action released herein arising out of, from, or in connection
with the Action, or any other matter which is being released as part of this
Settlement Agreement.

5. No Other Legal Proceedings. Each Party represents and warrants to the other
Parties that no legal proceeding other than the Complaint in the Action has been
filed by it against any other Party in any forum arising out of, from, or in
connection with any of the matters underlying the Action.

6. Authority to Enter Into Settlement Agreement. Each Party represents and
warrants to the other Parties that it has the power and authority to enter into,
execute, deliver and perform this Settlement Agreement, and that there are no
other persons or entities whose consent to this Settlement Agreement or whose
joinder herein is necessary to make effective the provisions of this Settlement
Agreement.

7. Reliance on Independent Legal Advice. Each Party represents and warrants to
the other Parties:

(a) That it has received advice from his or its own respective, independent
legal counsel prior to its execution of this Settlement Agreement;

(b) That the legal nature and effect of this Settlement Agreement has been
explained to it by its respective counsel;

(c) That it fully understands the terms and provisions of this Settlement
Agreement and the nature and effect thereof;

(d) That it is relying solely on the advice of its own legal counsel in
executing this Settlement Agreement;

(e) That it has not relied upon any representation or statement of any other
Party or counsel for any other Party not contained in this Settlement Agreement;

(f) That it has carefully read this Settlement Agreement, knows the contents
thereof, and is executing the same freely and voluntarily; and

(g) That it is aware that it or its respective attorneys may hereafter discover
facts different from or in addition to the facts that they now know or believe
to be true with respect to the matters underlying the Action, but that its
intention is to fully and finally release the claims released herein to the full
extent of the releases contained in this Settlement Agreement.

8. Releases of Claims and Waivers of Cal. Civ. Code § 1542.

(a) SCM Releasors’ Release of Secure Releasees. Upon the Effective Time, SCM and
Marx, on behalf of themselves and each of their respective Associates (which for
the avoidance of any doubt, does not include Hirsch or Midland or any person or
entity claiming through either of them) (collectively, the “SCM Releasors”), do
hereby remise, release, waive, acquit, and forever discharge Secure Keyboards,
Secure Networks, Villalobos, Miller, Midland and Parsons and each of their
respective Associates (collectively, the “Secure Releasees”), of and from any
and all claims, debts, demands, actions, causes of action, suits, dues, sums of
money, accounts, reckonings, bonds, covenants, contracts, controversies,
agreements, promises, judgments, acts, omissions, variances, damages,
executions, and liabilities, both in law and equity, federal and state, known or
unknown, suspected or unsuspected (collectively, “Claims”), which have arisen,
are arising, or may in the future arise, directly or indirectly, out of, from,
or in connection with any of the matters alleged in or referred to in the
Action; provided, however, that the SCM Releasors explicitly do not release the
Secure Releasees of and from any and all Claims which have arisen, are arising,
or may in the future arise, directly or indirectly, out of, from, or in
connection with (i) the Merger, the Merger Agreement or the Merger Documents,
(ii) the business of Hirsch or the Secure Releasees’ business relationship with
Hirsch, (iii) the obligations of the Secure Releasees under the Amendment and
Restatement or Limited Guarantee, (iv) any breach or noncompliance by any Secure
Releasee of this Settlement Agreement, or(v) any matter not alleged in or
referred to in the Action.

(b) Hirsch Releasors’ Release of Secure Releasees. Upon the Effective Time,
Hirsch, on behalf of itself and its Associates (which for the avoidance of any
doubt, does not include SCM or Marx or any person or entity claiming through
either of them) (collectively, the “Hirsch Releasors”), do hereby remise,
release, waive, acquit, and forever discharge the Secure Releasees of and from
any and all Claims which have arisen, are arising, or may in the future arise,
directly or indirectly, out of, from, or in connection with any of the matters
alleged in or referred to in the Action; provided, however, that the Hirsch
Releasors explicitly do not release the Secure Releasees of and from any and all
Claims which have arisen, are arising, or may in the future arise, directly or
indirectly, out of, from, or in connection with (i) the Merger, the Merger
Agreement or the Merger Documents, (ii) the business of Hirsch or the Secure
Releasees’ business relationship with Hirsch, (iii) the obligations of the
Secure Releasees under the Amendment and Restatement or Limited Guarantee,
(iv) any breach or noncompliance by any Secure Releasee of this Settlement
Agreement, or (v) any matter not alleged in or referred to in the Action.

(c) Secure Releasors’ Release of SCM/Hirsch Releasees. Upon the Effective Time,
Secure Keyboards, Secure Networks, Villalobos, Miller, Midland and Parsons, on
behalf of themselves and each of their respective Associates (which for the
avoidance of any doubt, does not include SCM or Hirsch) (collectively, the
“Secure Releasors”), do hereby remise, release, waive, acquit, and forever
discharge SCM, Marx and Hirsch and each of their respective Associates
(collectively, the “SCM/Hirsch Releasees”) of and from any and all Claims which
have arisen, are arising, or may in the future arise, directly or indirectly,
out of, from, or in connection with any matter whatsoever, including but not
limited to the 1994 Settlement Agreement, the Merger, the Merger Agreement, the
Merger Documents, any of the matters alleged in or referred to in the Action, or
any other matter at any time up to the Effective Time; provided, however, that
this release shall not release Hirsch from any of its obligations under the
Amendment and Restatement, SCM from any of its obligations under the Limited
Guarantee or any breach or noncompliance by any SCM/Hirsch Releasee of this
Settlement Agreement.

(d) Hirsch Releasors’ Release of SCM Releasees. Upon the Effective Time, the
Hirsch Releasors do hereby remise, release, waive, acquit, and forever discharge
SCM and Marx, and each of their respective Associates (which for the avoidance
of any doubt, does not include Hirsch or Midland or any person or entity
claiming through either of them) (collectively, the “SCM Releasees”) of and from
any and all Claims which have arisen, are arising, or may in the future arise,
directly or indirectly, out of, from, or in connection with the 1994 Settlement
Agreement, any of the matters alleged in or referred to in the Action, or any
other matter relating in any way to Hirsch’s business relationship with the
Secure Releasees; provided, however, that this release shall not release (i) any
breach or noncompliance by any SCM Releasee of this Settlement Agreement, the
Merger, the Merger Agreement, or the Merger Documents; (ii) any rights to earned
but unpaid compensation related to employment by Hirsch for the last pay period
prior to the Effective Time of the Merger, which rights, in the case of
individuals named in Schedule 3.31 of Hirsch’s disclosure schedules to the
Merger Agreement, are consistent with that schedule; or (iii) any rights to
accrued but unused benefits related to employment by Hirsch prior to the
Effective Time of the Merger pursuant to the benefit plans set forth in
Schedule 3.14(a) of Hirsch’s disclosure schedules to the Merger Agreement.

(e) Waiver of Cal. Civ. Code § 1542. The Parties to this Settlement Agreement
further warrant, represent and agree that they are fully aware of California
Civil Code Section 1542, which provides as follows:

SEC. 1542. GENERAL RELEASE. A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

The Parties hereby waive and relinquish every right or benefit that they have or
might have under Section 1542 to the full extent that they may lawfully waive
such right or benefit with regard to the subject matter of this Settlement
Agreement. In connection with such waiver and relinquishment, the Parties
acknowledge that they are aware that they might later discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of this Settlement Agreement, but that it is their
intention hereby fully, finally and forever to settle and release the matters,
known or unknown, suspected or unsuspected, which now exist, or previously
existed between the Parties, that are released in this Settlement Agreement.
This Settlement Agreement is intended to be and is final and binding, regardless
of any claims of misrepresentation, concealment of fact, or mistake of law or
fact and shall be and remain in effect as a full and complete release of all
such matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative thereto. In furtherance of such intention,
the releases given pursuant to this Settlement Agreement shall be in, and shall
remain in, effect as a full and complete release, notwithstanding the discovery
or existence of any such additional or different facts.

(f) Covenant Not To Sue. Except for the enforcement of this Settlement
Agreement, each releasing Party, for itself, and for all of its respective
Releasors (defined in subparagraphs 8(a)-(d) above), hereby covenants not to sue
each released Party or any of its respective Releasees (defined in subparagraphs
8(a)-(d) above) based on any Claim covered by that releasing Party’s release
(set forth in subparagraphs 8(a)-(d) above).

(g) No Release of Obligations or Rights Under This Settlement Agreement.
Notwithstanding the foregoing, nothing herein shall operate to release any of
the Parties’ obligations or rights under this Settlement Agreement, nor their
rights to enforce the same.

(h) Associates. As used herein with respect to any Party, person or entity, the
term “Associates” means each of such Party’s person’s or entity’s past, present,
and future parents, subsidiaries, affiliates, partnerships, LLCs or other
related business entities, divisions, members, partners, shareholders, owners,
investors, co-venturers, alter egos, predecessors, successors and assigns, and
each of their respective past, present, and future officers, directors, members,
partners, shareholders, owners, investors, co-venturers, alter egos, employees,
attorneys, consultants, experts, insurers, agents, representatives, spouses,
heirs, executors, administrators, predecessors, successors, and assigns.

9. Good Faith Settlement. The Parties hereby stipulate and agree that the
settlement memorialized in this Settlement Agreement is a good faith settlement
between and among the Parties within the meaning of California Code of Civil
Procedure Section 877.6.

10. Governing Law. This Settlement Agreement shall be interpreted in accordance
with and governed by the law of the State of California as such laws are applied
to agreements between California residents entered into and to be performed
entirely within the State of California, exclusive of choice-of-law principles.

11. Integration. This Settlement Agreement, the Amendment and Restatement, and
the Limited Guarantee, constitute the full and entire understanding and
agreement between the parties with respect to the settlement of the Action, and
supersedes all prior settlement conversations, negotiations, and understandings
between them with respect to the settlement of the Action.

12. Each Party to Bear Own Costs and Attorneys’ Fees. Each Party hereto shall
bear its own respective costs, expenses, and attorneys’ fees with respect to the
Action and this Settlement Agreement.

13. Jointly Drafted. This Settlement Agreement shall be deemed to have been
negotiated and drafted at the joint request, direction, and instruction of each
of the Parties, at arm’s length, with the advice and participation of counsel,
and will be interpreted in accordance with its terms without favor to any of the
Parties.

14. Amendment Only In Writing. This Settlement Agreement may be amended only by
a written agreement executed by all Parties hereto.

15. Severability. In the event that any covenant, condition or other provision
herein contained is held to be invalid, void or illegal by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
the Settlement Agreement and shall in no way affect, impair or invalidate any
other covenant, condition or other provision herein contained. If such
condition, covenant or other provision shall be deemed invalid due to its scope
or breadth, such covenant, condition or other provision shall be deemed valid to
the extent of the scope or breadth permitted by law.

16. Counterparts. This Settlement Agreement may be executed in counterparts,
each of which shall be deemed a duplicate original, but all of which together
shall constitute one and the same instrument. Facsimile and .pdf copies of this
Agreement shall have the same force and effect as an original.

17. Waiver. No breach of any provision hereof can be waived unless in writing.
Waiver of any one breach of any provision hereof shall not be deemed to be a
waiver of any other breach of the same or any other provision hereof.

19. Headings. Headings contained in this Settlement Agreement are for
convenience of reference only and are not intended to alter or vary the
construction and meaning of this Settlement Agreement.

20. Effect of Settlement Agreement if Merger Not Consummated. In the event the
Merger Agreement is terminated prior to its Effective Time, this Settlement
Agreement shall terminate, shall have no force or effect, and shall be null and
void. This Settlement Agreement and any other past, present, or future
settlement communications shall be deemed confidential and shall not be used for
any purpose in this action or any other proceedings, including but not limited
to any purpose prohibited by California Evidence Code Section 1152.

[Signature Page Follows]

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.

SECURE KEYBOARDS, LTD.

      By:  
/s/ Robert J. Parsons
   
 
   
Robert J. Parsons,
Managing and General Partner
By:  
/s/ Lawrence W. Midland
   
 
   
Lawrence W. Midland,
General Partner
By:  
/s/ Howard Miller
   
 
   
Howard Miller,
General Partner
By:  
/s/ Luis Villalobos
   
 
   
Luis Villalobos,
General Partner

1



    SECURE NETWORKS, LTD.

      By:  
/s/ Robert J. Parsons
   
 
   
Robert J. Parsons,
Managing and General Partner
By:  
/s/ Lawrence W. Midland
   
 
   
Lawrence W. Midland,
General Partner

2



    /s/ Luis Villalobos



    Luis Villalobos, individually

/s/ Howard Miller



    Howard B. Miller, individually

/s/ Larry Midland



    Larry Midland, individually

/s/ Robert Parsons



    Robert Parsons, individually

3





SCM MICROSYSTEMS, INC.

      By:  
/s/ Dr. Manfred Mueller
   
 
   
Dr. Manfred Mueller



    Executive Vice President Strategic Sales & Business Development

/s/ Felix Marx



    Felix Marx, individually

4





HIRSCH ELECTRONICS CORPORATION

      By:  
/s/ Larry Midland
   
 
   
Larry Midland
President

Exhibit B
Amended and Restated Settlement AgreementAMENDED AND RESTATED SETTLEMENT
AGREEMENT

This AMENDED AND RESTATED SETTLEMENT AGREEMENT (this “Agreement”), dated as of
this 8th day of April, 2009, is made by and among HIRSCH ELECTRONICS
CORPORATION, a California corporation (“Hirsch”), SECURE KEYBOARDS, LTD., a
California limited partnership (“Keyboards”), and SECURE NETWORKS, LTD., a
California limited partnership (“Networks” and, together with Hirsch and
Keyboards, collectively, the “Parties”).

WHEREAS, the Parties previously entered into that certain settlement agreement
(the “1994 Settlement Agreement”), dated as of November 14, 1994, which provides
for, among other things, agreements among the Parties concerning royalty
payments from Hirsch to each of Keyboards and Networks. A copy of the 1994
Settlement Agreement is attached as Exhibit A hereto. The 1994 Settlement
Agreement included the following as background information:



  a)   Hirsch was founded in 1981 by Steve Hirsch, a young entrepreneur who had
invented a security technology, and Lawrence Midland (“Midland”), Howard Miller
(“Miller”), Robert Parsons (“Parsons”) and Luis Villalobos (“Villalobos”), who
provided the initial financing.



  i)   By late 1981, Steve Hirsch had begun preparation of a patent application,
and was seeking financing for Hirsch, which he had incorporated to exploit his
invention. After an unrelated private placement had failed to close, Villalobos
and Miller structured a financing (seed capital for Hirsch and an R&D
partnership to fund development of the technology) and rewrote the patent
application.



  ii)   Keyboards, the R&D partnership, bought all the rights to the technology
from Steve Hirsch, and then granted an exclusive license to Hirsch, and an
option to purchase the technology under certain conditions. “Technology” was
defined1 to include not just the original invention, but all associated and
future developments and products. Thus, Hirsch was the vehicle for exploiting
the Technology, and Keyboards, having provided the funds to develop the
Technology, was to receive payments through the year 2020 based on revenues from
the broadly defined Technology. Keyboards general partners deferred most of
their upside potential until after the limited partners received 125% of their
pre-tax investment, which for someone in the 50% bracket would be 2 1/2 times
their after-tax investment; thereafter limited partners receive approximately
20% of the royalties.



  iii)   Midland, Miller, Villalobos and GRFN (a California corporation formed
for that purpose) were the original general partners in Keyboards. Soon after
Keyboards’ formation, Parsons became a general partner; GRFN was subsequently
discontinued.



  iv)   Midland, Miller, Parsons and Villalobos provided seed capital to Hirsch
and provided guarantees with respect to obtaining the R&D financing. Midland and
Parsons subsequently raised $400,000 of capital from limited partners in
Keyboards.



  b)   Hirsch met all of the conditions, and exercised its option and purchased
the Technology from Keyboards. The terms of purchase called for payments2 to
Keyboards through the year 2020.



  c)   In 1985 and 1986 additional capital was raised to “finance the
development and marketing of various new security systems product lines which
will help drive the sales of the Digital Scrambler.”3



  i)   Parsons raised $550,000 in equity by selling shares of Hirsch stock to
private investors.



  ii)   Midland and Parsons as general partners formed Networks, and raised
$1,200,000 from limited partners, approximately half in 1985 and the balance in
1986.



  iii)   Two agreements were entered into between Hirsch and Networks: a written
agreement, relating to the 1985 portion of funding, which called for royalties
through the year 2005; and an oral agreement relating to the 1986 portion of
funding.



  d)   Hirsch wished to avoid paying royalties on the same revenue to both
Keyboards and Networks. To that end, in 1986 Hirsch and Keyboards executed an
agreement, which excluded from Keyboards royalty base, those “products developed
on funding from” Networks.



  e)   In 1994, a dispute arose among Keyboards, Hirsch and Networks as to the
royalties that have been paid and are to be paid. The parties contentions were
generally as follows:



  i)   Keyboards contended: (a) that even though all current and past Hirsch
revenues fall within the definition of “Technology”, Hirsch had incorrectly
excluded various revenues from Keyboards royalties; (b) that Hirsch had not been
paying royalties on software at the correct and higher rate;4 (c) that the sole
exception to Keyboards royalties had effectively expired since Hirsch no longer
sold “products developed on funding from” Networks; and (d) that while Hirsch’s
agreements with Networks may in effect require Hirsch to pay royalties to both
Keyboards and Networks, they cannot relieve Hirsch of its royalty obligations to
Keyboards.



  ii)   Networks contended: (a) that its agreements with Hirsch were intended to
provide royalties not just on the products that were directly developed from
that funding, but also on products that evolved from them; (b) that otherwise
the limited partners could not recoup, much less obtain a return on, their
investment; (c) that its 1986 oral agreement with Hirsch had extended royalty
payments to the year 2011; and (d) that while Hirsch’s agreements with Keyboards
may in effect require Hirsch to pay royalties to both Keyboards and Networks,
they cannot relieve Hirsch of its royalty obligations to Networks.



  iii)   Hirsch contended: (a) that Hirsch never intended to pay royalties to
both Keyboards and Networks on the same products; (b) that paying 14% to 28%
royalty to Keyboards on software would seriously impair Hirsch’s margins on
software sales; (c) that Hirsch had interpreted its obligations to Keyboards and
Networks not just based on the language in the agreements, but also based on
what it understood to be the intent of those agreements, as well as what it
believed to be equitable to the parties; (d) that Hirsch had been computing the
revenues for Networks royalties based on a “remoteness dilution” basis;5
(e) that Hirsch may have understated its royalty obligations to Keyboards, but
if so, any error was in good faith; (f) that Hirsch was forced into making
difficult and- sometimes arbitrary decisions as to what portion of revenues are
subject to royalties to which of the partnerships, and (g) that the royalty
agreements hampered6 Hirsch’s ability to price and configure products; and



  f)   Each of the parties agreed:



  i)   That litigation to resolve these issues would be expensive, time
consuming, distracting, and harmful to the business goals of the parties.



  ii)   That there was reasonable risk that if contested, some or all of the
contentions in its interest could have been rejected and that, some or all of
the contentions against its interest could have been upheld.



  iii)   That including all Hirsch revenues in the base for royalties, and
apportioning that base between Keyboards and Networks on fixed percentages,
eliminates the underlying factors that led to, and was a reasonable compromise
for, their dispute.



  iv)   That rather than incur the risks of litigation, it was preferable to
settle the dispute as set forth in the 1994 Settlement Agreement;

WHEREAS, on December 10, 2008, Parsons and Midland, as two of the four general
partners of Keyboards, delivered a letter of understanding to SCM Microsystems,
Inc. (“SCM”), as amended and restated on January 30, 2009 (the “Keyboards Letter
of Understanding”), which was intended to clarify the interpretation of the 1994
Settlement Agreement following the proposed merger (the “Merger”) of SCM and
Hirsch contemplated by the Agreement and Plan of Merger, dated December 10,
2008, by and among Hirsch, SCM, and the other parties named therein (the “Merger
Agreement”). A copy of the Keyboards Letter of Understanding, which was not
signed by the other two general partners of Keyboards, is attached as Exhibit B
hereto;

WHEREAS, in connection with or as a result of the Merger and the other
transactions contemplated by the Merger Agreement, SCM, Hirsch, certain
subsidiaries of Hirsch and/or certain officers, directors and shareholders of
Hirsch and/or its subsidiaries entered into or will enter into Ancillary
Agreements (as defined in the Merger Agreement) and certain other agreements and
understandings and deliver or will deliver certain certificates, documents or
other instruments (any and all such Ancillary Agreements, agreements,
certificates, documents or other instruments together, the “Merger Documents”);

WHEREAS, Messrs. Parsons and Midland, as the two general partners of Networks,
delivered a letter of understanding to SCM that was substantially similar to the
Keyboards Letter of Understanding and was also amended and restated on
January 30, 2009 (the “Networks Letter of Understanding” and, collectively with
the Keyboards Letter of Understanding, the “Letters of Understanding”). A copy
of the Networks Letter of Understanding is attached as Exhibit C hereto;

WHEREAS, Keyboards and two of its general partners has initiated litigation in
Los Angeles Superior Court (Case No. SC102226), against Hirsch, SCM and certain
officers and directors of SCM alleging claims arising out of the 1994 Settlement
Agreement, the Keyboards Letter of Understanding and the Merger;

WHEREAS, concurrently with the execution of this Agreement, SCM, Hirsch,
Keyboards, and Networks, are entering into a settlement agreement (the “2009
Settlement Agreement,” in substantially the form attached as Exhibit D hereto)
to settle and resolve any and all claims, disputes, issues or matters that exist
or could exist between them with respect to the Keyboards Claim, so as to avoid
the cost and expense of further proceedings;

WHEREAS, the Parties desire to simplify and clarify the royalty arrangement
provided for by the 1994 Settlement Agreement, and to replace and supersede such
royalty arrangement with a new, definitive installment payment schedule as set
forth herein;

WHEREAS, the Parties desire to amend and restate the 1994 Settlement Agreement
in its entirety with this Agreement, which will supersede and replace the 1994
Settlement Agreement in all respects;

WHEREAS, the Parties further desire for this Agreement to supersede and replace
the Letters of Understanding, and for the Letters of Understanding to terminate
and be of no further force or effect as of the Effective Time of the Merger (as
such term is defined in the Merger Agreement, the “Effective Time”); and

WHEREAS, Section 9 of the 1994 Settlement Agreement provides that the 1994
Settlement Agreement may not be amended unless such amendment is executed in
writing by all of the Parties thereto, including all four of the general
partners of Keyboards and the two general partners of Networks.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Amendment; Effective Time; Term. This Agreement amends and restates in its
entirety the 1994 Settlement Agreement. This Agreement shall be effective and
binding on the Parties hereto as of the date hereof, except that Sections 2 and
3 of this Agreement shall automatically and immediately become effective at, and
not before, the Effective Time. Notwithstanding any other provision of this
Agreement, if the Merger Agreement is terminated prior to its Effective Time,
this Agreement shall terminate, shall have no force or effect, and shall be null
and void. In addition, effective as of the Effective Time, the Letters of
Understanding shall terminate and be of no further force or effect.

2. Payments to Keyboards and Networks. In full satisfaction of any and all
obligations of Hirsch under the 1994 Settlement Agreement, including without
limitation, in lieu of any and all payments, royalty or otherwise, based on the
revenue, Technology (as defined above) or assets of Hirsch thereunder, Hirsch
agrees to and shall make certain payments to Keyboards and Networks as follows:

a. Initial Payment Period. For the period from January 1, 2009 to December 31,
2009 (the “Initial Payment Period”), Hirsch shall pay Keyboards and Networks,
collectively, an aggregate amount equal to (i) Nine Hundred and Eighty-Six
Thousand Dollars ($986,000) less (ii) the amount of any payments that Hirsch
makes to Keyboards or Networks prior to the Effective Time under or in
connection the 1994 Settlement Agreement with respect to the period of
January 1, 2009 to December 31, 2009 (the “Initial Payment”).

b. Subsequent Payment Periods. For the period from January 1, 2010 to
December 31, 2010, Hirsch shall pay Keyboards and Networks, collectively, an
aggregate amount equal to (i) Nine Hundred and Eighty-Six Thousand Dollars
($986,000), multiplied by (ii) an inflation rate equal to one (1) plus the
Consumer Price Index Inflation Percentage, if positive, for the prior calendar
year (in this case, the period from January 1, 2009 to December 31, 2009), and,
subject to Section 3 hereof, for each calendar year period thereafter until and
including the calendar year period of January 1, 2020 to December 31, 2020 (such
payment periods, together with the Initial Payment Period, the “Payment
Periods”), Hirsch shall pay Keyboards and Networks, collectively, an aggregate
amount equal to (i) the aggregate payment amount for the prior Payment Period,
multiplied by (ii) an inflation rate equal to one (1) plus the Consumer Price
Index Inflation Percentage, if positive, for the prior calendar year, plus
(iii) for the January 1, 2020 to December 31, 2020 Payment Period only, an
amount equal to $126,492 (such payments, together with the Initial Payment, the
“Periodic Payments”). As used herein, the “Consumer Price Index Inflation
Percentage” means the annual Consumer Price Index-All Urban Consumers, U.S. City
Average, All Items, Not Seasonally Adjusted, published by the United States
Department of Labor, Bureau of Labor Statistics and published on the website
http://www.bls.gov/CPI for the applicable calendar year/Payment Period.7 For
illustrative purposes only, a sample calculation of the Periodic Payments due
for each Payment Period is set forth on Schedule I attached hereto.

c. Payment Dates. The Periodic Payments required by Hirsch hereunder for any
Payment Period shall be made quarterly in equal amounts and shall be due and
payable on April 30, July 31, October 31 of such Payment Period and January 31
of the following Payment Period (or, if any such dates do not fall on a Business
Day, on the next Business Day thereafter); provided, however, that if the
Effective Time occurs after April 30, 2009, the Initial Payment shall be paid in
its entirety in three equal amounts on July 31, 2009, October 31, 2009, and
January 31, 2010. Unless Hirsch shall elect to exercise the Lumpsum Option, the
last Periodic Payment by Hirsch shall be made on January 31, 2021. As used
herein, “Business Day” means any day that is not a Saturday, Sunday, or other
day on which national banks or banks in Santa Ana, California or Germany are
authorized or required to close.

d. Division of Payments Between Keyboards and Networks. The aggregate Periodic
Payments made by Hirsch hereunder shall be apportioned between Keyboards and
Networks in accordance with the following table, and the final payment to
Networks on January 31, 2012 shall satisfy the complete obligation of Hirsch to
Networks:

         
Payment Period
  Networks Percentage of
Periodic Payment   Keyboards Percentage of
Periodic Payment
 
       
January 1, 2009 to
December 31, 2009
  18.9711%

  81.0289%


 
       
January 1, 2010 to
December 31, 2010
  16.4919%

  83.5081%


 
       
January 1, 2011 to
December 31, 2011
  13.9834%

  86.0166%


 
       
January 1, 2012 to
December 31, 2012 and
for each Payment Period
thereafter*
  0.00%



  100.00%




 
       

• Keyboards shall receive 100% of any Periodic Payment for any “Payment Period”
after December 31, 2011.

3. Hirsch Buyout Option. Notwithstanding Section 2 hereof, at any time on or
after January 1, 2012, upon ten (10) days prior written notice (the “Lumpsum
Notice”) to Keyboards, Hirsch, and only Hirsch or its successors or assigns,
shall have the option (the “Lumpsum Option”) to elect, in its sole discretion,
to make a lumpsum payment (the “Lumpsum Payment”) to Keyboards in lieu of any
and all future Periodic Payments due Keyboards (and any unpaid portion thereof)
as described in Section 2 hereof. The Lumpsum Payment shall be in an aggregate
amount equal to the net present value of any remaining Periodic Payments
(including the net present value of any unpaid portion thereof), calculated
assuming (a) an inflation rate per annum of Four Percent (4%) substituted in
lieu of applying the Consumer Price Index Inflation Percentage for each
applicable Payment Period, and (b) a discount rate equal to Nine Percent (9%)
per annum, in each case adjusted proportionally for any portion of a full
calendar year. Any Lumpsum Payment shall be allocated solely to Keyboards and no
amount shall be payable to Networks. Following the payment of the Lumpsum
Payment by Hirsch, all of Hirsch’s obligations to Keyboards hereunder shall be
deemed satisfied in full. For illustrative purposes only, sample calculations of
the Lumpsum Payment for each calendar year is set forth on Schedule II attached
hereto.

4. Consent to the Merger. Each of Keyboards and Networks and each of their
respective general partners hereby acknowledges, agrees and consents to Hirsch’s
entry into the Merger Agreement and to the consummation of the transactions
contemplated thereby, including the Merger and hereby waives any right to
notice, review or comment that may exist or have existed under the 1994
Settlement Agreement in connection with the execution, delivery and performance
of the Merger Agreement, the Merger Documents or the consummation of the
transactions contemplated thereby. Each of Keyboards and Networks and each of
their respective general partners hereby waives any and all rights that they may
have under Chapter 13 of the California Corporations Code with respect to the
Merger, the Merger Agreement, the Merger Documents or the other transactions
contemplated thereby, and agrees to exchange any and all shares of Hirsch common
stock held by such parties for the merger consideration, consisting of a
combination of cash, shares of SCM common stock and warrants to purchase shares
of SCM common stock, as described in the Merger Agreement.

5. Authorization.

a. Keyboards and each of its general partners represents and warrants that
(i) it has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (ii) the execution, delivery and performance
of this Agreement by Keyboards and each of its general partners has been duly
and validly authorized, and no other actions or proceedings by or on the part of
Keyboards or any of its general partners is necessary to authorize the
execution, delivery or performance of this Agreement, (iii) this Agreement has
been duly executed and delivered by Keyboards and each of its general partners
and (iv) this Agreement constitutes the legal, valid and binding obligations of
Keyboards and each of its general partners, enforceable against Keyboards and
each of its general partners in accordance with its respective terms, except as
the same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar Law now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity.

b. Networks and each of its general partners represents and warrants that (i) it
has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, (ii) the execution, delivery and performance
by Networks and each of its general partners of this Agreement has been duly and
validly authorized, and no other actions or proceedings by or on the part of
Networks or any of its general partners is necessary to authorize the execution,
delivery or performance of this Agreement, (iii) this Agreement has been duly
executed and delivered by Networks and each of its general partners and
(iv) this Agreement constitutes the legal, valid and binding obligations of
Networks and each of its general partners, enforceable against Networks and each
of its general partners in accordance with its respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar Law now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity.

c. Hirsch represents and warrants that (i) it has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder,
(ii) the execution, delivery and performance by Hirsch of this Agreement has
been duly and validly authorized, and no other actions or proceedings by or on
the part of Hirsch is necessary to authorize the execution, delivery or
performance of this Agreement, (iii) this Agreement has been duly executed and
delivered by Hirsch, and (iv) this Agreement constitutes the legal, valid and
binding obligations of Hirsch, enforceable against Hirsch in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Law now or hereafter in effect relating to
creditors’ rights generally and subject to general principles of equity.

6. Notice; Delivery.

a. All notices and other communications hereunder shall be in writing and shall
be deemed duly given (i) on the date of delivery if delivered personally, or if
delivered by facsimile, upon written confirmation of receipt by facsimile;
(ii) on the first (1st) Business Day following the date of dispatch if delivered
utilizing a next-day service by a recognized next-day courier under
circumstances in which such courier guarantees next-day delivery (except in the
case of overseas delivery, in which case notice shall be deemed duly given on
the fourth (4th) Business Day following the date of dispatch if delivered
utilizing an expedited service by a recognized international courier under
circumstances in which such courier guarantees such delivery); or (iii) on the
earlier of confirmed receipt or the fifth (5th) Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid (except in the case of overseas delivery, in which
case notice shall be deemed duly given on confirmed receipt if delivered by
registered or certified mail, return receipt requested, postage prepaid). All
notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice. In addition, when giving any notice hereunder a party
shall also send a courtesy copy of such notice via e-mail to the party(ies) to
receive such notice at the e-mail addresses set forth below; provided, however,
that the failure to send, or the recipient’s failure to receive, such courtesy
copy via e-mail shall not invalidate or otherwise adversely effect in any way
the validity of such notice hereunder:

         
Hirsch Electronics Corporation
  copy:
President
  SCM Microsystems, Inc.
1900-B Carnegie Ave.,
  Oskar-Messter-Straße 13,
Santa Ana, CA 92705
  85737, Ismaning Germany
Facsimile: 949.250.7372
  Attention: Felix Marx
E-mail:
  Facsimile: +49.89.9595.5170
lmidland@hirschelectronics.com
  E-mail: FMarx@scmmicro.de
Secure Keyboards, Ltd.
  copy:
c/o Robert J. Parsons
  Lawrence W. Midland
110 Newport Center Drive
  1805 Jamaica Road
Suite 200
  Costa Mesa, CA 92626
Newport Beach, CA 92660
  Facsimile: 949.250.7372
Facsimile: 949.729.3196
  E-mail:
E-mail: parsons600@aol.com
  lmidland@hirschelectronics.com
copy:
  copy:
Howard Miller
  Luis Villalobos
13555 Bayliss Road
  4220 Park Newport, #410
Los Angeles, CA 90049
  Newport Beach, CA 92660
Facsimile: 213.481.1554
  Facsimile:
E-mail: hmiller@girardikeese.com
  E-mail: luvil@roadrunner.com
 
       
Secure Networks, Ltd.
  copy:
c/o Robert J. Parsons
  Lawrence W. Midland
110 Newport Center Drive
  1805 Jamaica Road
Suite 200
  Costa Mesa, CA 92626
Newport Beach, CA 92660
  Facsimile: 949.250.7372
Facsimile: 949.729.3196
  E-mail:
E-mail: parsons600@aol.com
  lmidland@hirschelectronics.com

b. As of the date hereof, the payment instructions for all payments due to
Keyboards and Networks under this Agreement are set forth on Schedule III
attached hereto. Keyboards and Networks, and their respective successors and
assigns may hereafter designate such other payment instructions by providing
written notice thereof (i) at least fifteen (15) Business Days before a payment
date, or (ii) within three (3) Business Days of receiving the Lumpsum Notice.

7. Miscellaneous.

a. Assignment. Neither Hirsch, nor Keyboards or Networks, may assign any of
their respective rights, interests or obligations hereunder to any other person
(except by operation of law) without the prior written consent of Keyboards (in
the case of an assignment by Hirsch) or Hirsch (in the case of an assignment by
Keyboards or Networks); provided, however, that Hirsch may assign all or a
portion of its obligations hereunder to an affiliate of Hirsch, provided, that
no such transfer shall relieve Hirsch of any liability or obligation hereunder
except to the extent actually performed or satisfied by the assignee.

b. Further Assurances. Each party hereby covenants and agrees to execute and
deliver such further and other instruments, agreements and writings and do and
perform, and cause to be done and performed, such further and other acts and
things that may be necessary or desirable in order to give full effect to this
Agreement and every part of it.

c. Severability. In the event that any covenant, condition or other provision
herein contained is held to be invalid, void or illegal by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
the Agreement and shall in no way affect, impair or invalidate any other
covenant, condition or other provision herein contained. If such condition,
covenant or other provision shall be deemed invalid due to its scope or breadth,
such covenant, condition or other provision shall be deemed valid to the extent
of the scope or breadth permitted by law.

d. Entire Agreement. This Agreement, and the 2009 Settlement Agreement, sets
forth the entire agreement between and among the parties to these agreements
with respect to the subject matter hereof and supersedes any and all prior
agreements relating thereto, including without limitation the 1994 Settlement
Agreement and the Letters of Understanding; there are no other understandings or
agreements between or among the Parties with respect to the subject matter
hereof except as set forth herein. No term, condition or provision of the
Agreement may be modified, waived, or changed in any way except in writing,
executed with the same formalities hereof, by the Party to be charged with any
such modification, waiver, or change.

e. Governing Law. This Agreement will be construed pursuant to the laws of the
State of California (without regard to conflicts of law principles). For
purposes of any disputes arising out of or pertaining to this Agreement, the
Parties consent to non-exclusive personal jurisdiction in the federal and state
courts located in the County of Los Angeles, State of California.

f. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument. Facsimile and .pdf copies of this Agreement shall
have the same force and effect as an original.

[Remainder of Page Intentionally Left Blank]IN WITNESS WHEREOF, this AMENDED AND
RESTATED SETTLEMENT AGREEMENT is to be effective as of the date first set forth
above.

 
HIRSCH ELECTRONICS CORPORATION

 
By: /s/ Lawrence W. Midland
 
Lawrence W. Midland,
President

  SECURE NETWORKS, LTD.
A California limited partnership
By: /s/ Robert J. Parsons
 
Robert J. Parsons,
Managing and General Partner
By: /s/ Lawrence W. Midland
 
Lawrence W. Midland,
General Partner

  SECURE KEYBOARDS, LTD.
A California limited partnership
By: /s/ Robert J. Parsons
 
Robert J. Parsons,
Managing and General Partner
By: /s/ Lawrence W. Midland
 
Lawrence W. Midland,
General Partner
By: /s/ Howard Miller
 
Howard Miller,
General Partner
By: /s/ Luis Villalobos
 
Luis Villalobos,
General Partner

1The 1986 agreement between Hirsch and Keyboards, recapping the original
agreement, included the following: “the ‘Technology’ means the patent and patent
applications and all associated knowhow, software, trademarks and tradenames and
all future developments, patent applications, patents, knowhow, software,
trademarks and tradenames.”

2These payments for the purchase are generally referred to herein as “royalties”
for simplicity; but their actual nature was installment payments for the sale of
the technology.

3From the 1986 agreement between Hirsch and Keyboards.

4The Purchase and Sale of Technology agreement between Hirsch and Keyboards,
calls for royalties of 14% to 28% for license and sub-license revenues, and
4.25% on all other revenues.

5Which meant that as a product evolved and became more remote from a product
directly “developed on funding from” Networks, Hirsch diluted its share of
revenues in computing Networks royalties; and that whenever a subsequent product
(such as SAM) departed sufficiently from a product “developed on funding from”
Networks, then Hirsch no longer deemed it subject to royalties to Networks.

6For example, if Hirsch incorporates a keypad into a product “developed on
funding from” Networks, then Hirsch would have to pay royalties to both
Keyboards and Networks; or if Hirsch throws-in software to close a major sale,
there is no clear way to decide how much of the revenue to impute to the
software.

7For example, for the January 1, 2008 to December 31, 2008 calendar year, the
Consumer Price Index Inflation Percentage would be equal to 3.8% and is found at
the following websites: http://www.bls.gov/cpi/cpid08av.pdf and
http://data.bls.gov/PDQ/servlet/SurveyOutputServlet?data—tool=latest—numbers&ser
ies—id=CUUR0000SA0&output—view=pct—12mths.

5